Judgment, Supreme Court, New York County (Emily Goodman, J.), entered September 24, 2002, which denied petitioners’ joint application brought pursuant to CPLR article 78 to annul respondents’ determination dismissing petitioners from their employment as probationary police officers and dismissed the petition, unanimously affirmed, without costs.
Respondents properly dismissed petitioners from their probationary employment when reliable drug tests established that they had used cocaine, and we find no evidence of bad faith or illegality (see Matter of Johnson v Katz, 68 NY2d 649 [1986]; Matter of Brown v City of New York, 250 AD2d 546 [1998]). Petitioners’ arguments concerning alleged disparate treatment of a probationary officer claimed to be similarly situated to petitioners are unsupported by the record. Concur—Nardelli, J.P, Tom, Mazzarelli and Marlow, JJ.